Citation Nr: 0934633	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin condition, to include as due to exposure to herbicides.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In August 2003, the RO found that no new and material 
evidence had been presented in order to reopen claims for 
entitlement to service connection for a skin condition and 
posttraumatic stress disorder (PTSD).  In June 2005, the RO 
granted service connection for diabetes mellitus at a 20 
percent disability rating, denied service connection for 
hypertension and deferred a decision regarding entitlement to 
service connection for sleep apnea.  In October 2005, the RO 
denied entitlement to service connection for sleep apnea.  In 
April 2009, the RO, inter alia, granted service connection 
for PTSD at a 30 percent disability rating, for obstructive 
sleep apnea at a 50 percent disability rating and for 
hypertension at a noncompensable disability rating.  As these 
are considered grants in full of the benefits on appeal, 
these issues are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).    

In June 2009, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.  At this hearing, the Veteran 
presented testimony regarding the two issues that are 
currently before the Board on appeal, and the three issues 
for which service connection was granted in the April 2009 
rating decision.  The Board notes that this testimony cannot 
be treated as notices of disagreement to three issues granted 
in the April 2009 rating decision regarding the assigned 
ratings, as the testimony was given before the Board instead 
of the RO, and notices of disagreement must be filed with the 
agency of original jurisdiction who decided the claim.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

At the hearing, the undersigned Veterans Law Judge indicated 
that the Veteran should submit notices of disagreement for 
the issues that he wished to appeal.  As of this time, no 
notices of disagreement have been submitted for these issues 
and, as such, they are not before the Board.  The Veteran has 
one year from the date the agency mails the notice of 
determination to the Veteran to file his notice of 
disagreement with any issue he wishes to appeal.  38 C.F.R. 
§ 20.302 (2008).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 1999, the RO found that no new and material 
evidence had been presented in order to reopen the Veteran's 
claim for entitlement to service connection for rashes and 
boils on a direct basis or presumptive basis due to herbicide 
exposure.  The Veteran did not file a timely Notice of 
Disagreement, and this decision is final.

2.  Evidence added to the record since the August 1999 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the Veteran's service-connection 
claim for entitlement to service connection for rashes and 
boils on a direct basis or presumptive basis due to herbicide 
exposure.




CONCLUSIONS OF LAW

1.  The August 1999 RO rating decision that denied 
entitlement to service connection for rashes and boils on a 
direct basis or presumptive basis due to herbicide exposure 
is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for rashes and boils 
on a direct basis or presumptive basis due to herbicide 
exposure is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in July 2002 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran received this notice in 
January 2007.  

In this case, the duty to notify with regard to the 
requirements set out in Kent was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in January 2007.  Such notice errors may be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Although this
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in April 2009, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  In addition, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's June 2009 videoconference hearing testimony and lay 
statements have been associated with the record.  The 
appellant was afforded a VA medical examination in July 2007.  
The Board notes that, at his videoconference hearing, the 
Veteran submitted additional medical records showing 
treatment for his skin condition.  He did not provide a 
waiver of initial AOJ review; however, as the records he 
submitted were already considered as evidence prior to the 
issuance of the most recent supplemental statement of the 
case in April 2009, a waiver is not necessary.  In addition, 
at his hearing, the Veteran indicated, through his 
representative, that he would be submitting additional 
evidence showing treatment for his skin condition.  The 
Veteran was granted an additional 30 days in which to submit 
this evidence; however, the Veteran has not submitted any 
additional evidence.  Significantly, neither the appellant 
nor his attorney has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for rashes 
and boils on a direct basis or presumptive basis due to 
herbicide exposure.  As noted above, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

In August 1999, the RO denied the Veteran's claim for 
entitlement to service connection for rashes and boils on a 
direct basis or presumptive basis due to herbicide exposure, 
and indicated that no new and material evidence had been 
presented in order to reopen the Veteran's claim.  The 
Veteran did not file a timely NOD, and this decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in August 1999.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The relevant new material that has been added to the record 
since the August 1999 rating decision includes the following: 
an April 1983 VA medical record which shows that the Veteran 
was exposed to Agent Orange while in Vietnam and that he had 
dermatophytosis of the feet and seborrheic dermatitis of the 
face; a September 1984 VA medical record which shows that the 
Veteran had reported persistent scaling and sores at his 
nasal passage which were recurrent but none were present at 
the time of the examination; a May 1998 private medical 
record which shows that the Veteran had an infected area on 
his left cheek, possibly related to a bug bite; a March 1999 
private medical record which shows that the Veteran had tinea 
cruris, tinea pedis and onychomycosis of the toenails; a July 
2007 VA skin examination report which shows that the Veteran 
indicated that he had a rash in his groin area since Vietnam 
and that he had been using a cream to treat it, that the 
examiner diagnosed tinea cruris, tinea pedis, mild seborrhea, 
pseudofolliculitis barbae and tinea versicolor and that the 
examiner opined that there was no evidence of any cutaneous 
disease associated with Agent Orange; and VA medical records 
which show ongoing treatment from October 2007 through June 
2008 for the Veteran's tinea cruris and pruritus scroti, 
these records reflect that the Veteran indicated that he had 
a rash in his groin since his time in service in Vietnam.

These records are new, as they were not part of the record at 
the time of the August 1999 rating decision.  The treatment 
records show that the Veteran has been treated for skin 
conditions since the 1980's and that the Veteran has claimed 
that he has had a rash in his groin since serving in Vietnam; 
however, these facts were already considered before the 
August 1999 rating decision.  There is simply no new evidence 
that would substantiate the Veteran's claim for service 
connection on a direct basis or as secondary to herbicide 
exposure.  In fact, the July 2007 VA examiner opined that the 
Veteran's skin conditions were not related to herbicide 
exposure. 

The Veteran is basing his claim, in part, on his exposure to 
herbicides while in service.  The Board notes that, a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  The Veteran's skin condition is not listed as one 
that has been associated with exposure to herbicides.

As to the lay statements by the Veteran regarding his skin 
condition, they cannot be accepted as competent evidence to 
the extent that they purport to establish a medical nexus or 
the presence of a disability, see Espiritu v. Derwinski, 2 
Vet. App. 492, or provide a sufficient basis for reopening 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).  

Because none of the evidence submitted since August 1999 
raises a reasonable possibility of substantiating the 
Veteran's claim for entitlement to service connection for 
rashes and boils on a direct basis or presumptive basis due 
to herbicide exposure, it is not new and material evidence.  
The Board therefore must deny the application to reopen a 
claim of entitlement to service connection for rashes and 
boils on a direct basis or presumptive basis due to herbicide 
exposure.  Accordingly, the benefit sought on appeal must be 
denied.  


ORDER

As no new and material evidence has been submitted to reopen 
the Veteran's claim for service connection for rashes and 
boils on a direct basis or presumptive basis due to herbicide 
exposure, the claim is denied.


REMAND

At his videoconference hearing, the Veteran indicated that he 
had been treated for his diabetes mellitus by a St. Francis 
doctor at a St. Francis hospital in Tennessee.  While the 
Veteran indicated that he had received his treatment through 
the VA, there is no VA medical center in Tennessee under the 
name St. Francis.  As such, since these records are pertinent 
to the Veteran's increased rating claim for his service-
connected diabetes mellitus, the Board finds that the RO 
should attempt to obtain these records.  In addition, the 
Veteran submitted additional evidence at his videoconference 
hearing that was not part of the record at the time of the 
issuance of the most recent supplemental statement of the 
case in April 2009.  Since the Veteran did not provide a 
waiver of AOJ review for this evidence, the RO should review 
these records when readjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all health care providers that 
have treated him for his diabetes 
mellitus.  The RO should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the RO 
should attempt to obtain records from St 
Francis hospital, where the Veteran 
received treatment for his diabetes 
mellitus.  If records are unavailable, 
please have the provider so indicate.  
 
2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


